                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

BOGDANA DUTKEVICH and                )
EUGENE DUTKEVICH                     )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )Cause No. 3:18-CV-126-RLM-MGG
                                     )
SAM’S EAST, INC. d/b/a               )
SAM’S CLUB                           )
                                     )
            Defendant.               )


                               OPINION AND ORDER

      Pursuant to parties’ stipulated motion to dismiss [Doc. No. 20], filed by

defendant and Fed. R. Civ. P. 41(a)(1)(A)(ii), this case is DISMISSED with

prejudice. The Clerk is directed to enter judgment accordingly.

      SO ORDERED.

      ENTERED:       December 20, 2018

                                            /s/ Robert L. Miller, Jr.    .
                                           Judge, United States District Court
